Citation Nr: 9918061	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an effective date prior to July 20, 1992 
for service connection for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1983.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which effectuated the Board's December 
1996 grant of service connection for generalized anxiety 
disorder and assigned a 10 percent disability evaluation 
effective in July 1992.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
April 1997.  The RO, in an August 1997 rating decision, 
increased the veteran's disability evaluation for generalized 
anxiety disorder from 10 to 30 percent, and denied an 
effective date prior to July 20, 1992 for his award of 
service connection for generalized anxiety disorder.  

In a November 1997 VA Form 119, the veteran withdrew the 
issue of entitlement to an effective date prior to July 20, 
1992 for his award of service connection for generalized 
anxiety disorder.  In an April 1999 written brief 
presentation, the veteran's representative again conveyed the 
veteran request to withdraw the issue of entitlement to an 
effective date prior to July 20, 1992 for his award of 
service connection for generalized anxiety disorder.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his generalized anxiety disorder to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The RO determined that this case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is manifested 
primarily by frequent panic attacks, forgetfulness, 
depression, difficulty establishing and maintaining effective 
work and social relationships, and a GAF score of 53.  

2.  In November 1997, prior to the promulgation of a decision 
in the appeal, the veteran withdrew of the issue of 
entitlement to an effective date prior to July 20, 1992 for 
his award of service connection for generalized anxiety 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular evaluation for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 
4.132 and Diagnostic Codes 9400 (1998).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generalized anxiety disorder

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Where the veteran is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The Board notes that this issue arises from a claim for 
service connection for anxiety disorder.  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by this naming of 
the issue.  The Board has not dismissed any of the issues and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform rating 
is appropriate in this case.  Fenderson v. West, 12 Vet. App. 
119 (1999)

In a December 1996 rating decision, the RO implemented the 
Board's December 1996 grant of service connection for 
generalized anxiety disorder.  The RO assigned a 10 percent 
rating for this disability based on the findings at a 
December 1995 VA examination. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for an anxiety disorder 
when there was definite impairment in the veteran's ability 
to establish or maintain effective or wholesome relationships 
with people and his initiative, flexibility, efficiency, and 
reliability levels be so reduced as to produce definite 
social impairment.  A 50 percent disability evaluation was 
warranted for an anxiety disorder when there was considerable 
impairment in the veteran's ability to establish or maintain 
effective or favorable relationships with people and that his 
reliability, flexibility, and efficiency levels be so reduced 
by reason of his psychoneurotic symptoms as to result in
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9400 
(1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions.  
Under the amended rating schedule, a 30 percent disability 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation is warranted for 
an anxiety disorder which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9400 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At the December 1995 VA examination, the veteran indicated 
that he was nervous most of the time, had trouble sleeping, 
was forgetful, had panic attacks, and had periods when he 
became scared and did not want to go anywhere by himself.  He 
reported that he was currently working.  He stated that he 
did not feel comfortable in a crowd, that he stayed by 
himself a lot and wrote lyrics, read his Bible, and attended 
church.  On evaluation, the veteran was described as quite 
tense, but quite cooperative.  His mood was depressed and he 
stated that worried about keeping his present job.  He 
reported that he had some crying spells.  Depression and 
anxiety were noted, insight was described as superficial, and 
judgment was fair.  His memory was good, but he forgot easily 
when told to remember something, probably due to 
preoccupation.  The veteran's thought processes and 
associations were logical and tight with no loosening or 
confusion.  There was no gross impairment of memory, and 
there were no hallucinations, delusions, or schizophrenic 
trends.  The diagnosis was generalized anxiety disorder with 
panic attacks.

In his statements on appeal, the veteran contends that his 
anxiety disorder is more severe than the rating that is 
currently in effect, as he had panic attacks, mild memory 
loss, depressed moods, decrease in work efficiency, 
intermittent periods of inability to perform occupational 
skills, kept to himself, and had few friends.

At his April 1997 hearing, the veteran reported that he had 
been recently laid off from a temporary job.  The veteran 
stated that his anxiety disorder interfered with his job as 
he would blank out, stare, and hallucinate.  He testified 
that he experienced panic attacks about 3 or 4 times per 
week, that he was a loner, and sometimes played basketball or 
baseball with the church team. 

At an August 1997 VA examination, the veteran reported 
experiencing panic attacks 2 to 3 times per week, which 
involved numbness in his arms and legs, shortness of breath, 
and fainting type spells.  The veteran stated that he has 
held several jobs and that his anxiety disorder has caused 
him to lose jobs.  On evaluation, the veteran was described 
as casually groomed and fully cooperative.  The examiner 
reported that the veteran did not display any overt anxiety, 
but his eye contact was limited, and he appeared mildly 
dysphoric.  His thought processes were logical and tight with 
no loosening of association or confusion.  There was no gross 
impairment of memory noted, and no delusions or 
hallucinations were reported or observed.  Insight and 
judgment were adequate.  The veteran denied suicidal 
ideation.  The diagnoses were generalized anxiety disorder 
with panic disorder without agoraphobia.  The Global 
Assessment of Functioning (GAF) score was 53. 

The RO, in an August 1997 rating decision, increased the 
veteran's evaluation for generalized anxiety disorder to 30 
percent disabling.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Court, in Carpenter v. Brown, 8 Vet.App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  The Court also found that a 
55-60 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Id.  at 242.  Although 
the GAF score does not neatly fit into the rating criteria, 
the Board is under an obligation to review all the evidence 
of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's generalized anxiety disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity and is otherwise productive of considerable 
social and industrial impairment.  The veteran testified on 
appeal that he had experienced hallucinations while at work 
as a result of his generalized anxiety disorder and that he 
has lost several jobs due to his anxiety disorder.  Report of 
recent VA examinations indicate that the veteran experiences 
depression, forgetfulness, difficulty sleeping, difficulty 
maintaining employment, and panic attacks (at least 3 times 
per week).  At an August 1997 VA examination, the VA examiner 
advanced a GAF score of 53 due to his generalized anxiety 
disorder and panic attacks.  Based on this evidence, the 
Board finds that the evidence of record supports the grant of 
a 50 percent evaluation for the veteran's generalized anxiety 
disorder.

The Board notes that there has been no indication that the 
veteran exhibited symptoms warranting a 70 percent evaluation 
under either criteria.  The evidence of record does not 
support a finding that the veteran's symptoms demonstrate 
severe impairment affecting his ability to establish and 
maintain effective or favorable relationship or the ability 
to obtain and maintain employment or occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  In this regard, 
although the veteran complained of hallucinations, such have 
not been confirmed.  Therefore, we conclude that he does not 
experience hallucinations.  His own statements regarding 
frequency of panic attacks (2, 3 or 4 times per week) is 
inconsistent with nearly consistent panic attacks.  His 
thought process and associations are tight and without 
loosening or confusion, and memory is good and intact.  This 
tends to establish that there is no disorientation, illogical 
irrelevant speech, or significant memory loss.  He has not 
complained of suicidal ideation or established that he is a 
danger to others.  The veteran has been described as casually 
groomed, which establishes that he does not neglect personal 
hygiene.  Although he reports some job turnover, he has 
repeatedly obtained employment and the length of employment 
establishes that he is neither virtually isolated in the 
community or unemployable.  The veteran has indicated that he 
does not have problems when he gets work and participates in 
activities, such as basketball and softball; again evidence 
of employability, contact with the community, and adaptation 
to a competitive sporting atmosphere.  

In essence, the evidence supports a 50 percent evaluation and 
the preponderance of the evidence, including the veteran's 
own testimony and statements, is against the claim for an 
evaluation in excess of 50 percent. 

II.  Earlier effective date

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c)(1998).

In the instant case, a VA Form 119, Report of Contact, signed 
by Bob Williams of the RO, indicates that the veteran 
contacted the RO by telephone in November 1997, and requested 
no further consideration for the earlier effective date 
claim.  The VA Form 119 is accepted by the Board as writing.  
Moreover, the veteran's representative, in the April 1999 
written brief presentation reiterated that the veteran wished 
to withdraw his claim for an earlier effective date.  

The Board notes that the veteran, in September 1997, 
submitted a copy of a VA Form 1-9, dated December 1, 1987 as 
support of his claim for an effective date prior to July 20, 
1992 for his award of service connection for generalized 
anxiety disorder.  The RO pointed out, in a September 1997 
supplemental statement of the case, that the VA Form 1-9 
submitted by the veteran did not become effective until 
October 1990.  Thus, this form was not in use in December 
1987.  In light of such information, the Board accepts the 
veteran's withdrawal of the issue of entitlement to an 
effective date prior to July 20, 1992 for his award of 
service connection for generalized anxiety disorder. 

The veteran has withdrawn the issue of entitlement to an 
effective date prior to July 20, 1992 for his award of 
service connection for generalized anxiety disorder on appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to that issue.  
Accordingly, the appeal is dismissed.


ORDER

A 50 percent evaluation for generalized anxiety disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  The issue of entitlement 
to an effective date prior to July 20, 1992 for his award of 
service connection for generalized anxiety disorder is 
dismissed. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

